Name: 74/122/EEC: Council Decision of 18 February 1974 setting up an Economic Policy Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  monetary economics;  economic analysis;  public finance and budget policy;  economic policy
 Date Published: 1974-03-05

 Avis juridique important|31974D012274/122/EEC: Council Decision of 18 February 1974 setting up an Economic Policy Committee Official Journal L 063 , 05/03/1974 P. 0021 - 0022 Finnish special edition: Chapter 10 Volume 1 P. 0011 Swedish special edition: Chapter 10 Volume 1 P. 0011 Greek special edition: Chapter 10 Volume 1 P. 0059 Spanish special edition: Chapter 10 Volume 1 P. 0056 Portuguese special edition Chapter 10 Volume 1 P. 0056 COUNCIL DECISION of 18 February 1974 setting up an Economic Policy Committee (74/122/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 145 thereof; Having regard to the draft by the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas coordination of short-term economic policies must take account of the jointly defined medium-term economic objectives; Whereas budgetary policy must fit into the context of general economic policy; Whereas the existence of three separate Committees operating in the field of general economic policy is therefore prejudicial to the efficient coordination of economic policies and has often led to overlapping of responsibilities and duplication of work; Whereas it is therefore necessary to merge the activities of the Short-term Economic Policy Committee, the Budgetary Policy Committee and the Medium-term Economic Policy Committee into a single Economic Policy Committee, HAS DECIDED AS FOLLOWS: Article 1 An Economic Policy Committee (hereinafter called the "Committee") is hereby set up to promote coordination of Member States' short and medium-term economic policies. Article 2 The Committee shall exercise all the functions hitherto assigned to the Short-term Economic Policy Committee set up by the Council Decision of 9 March 1960 (1) on coordination of the conjunctural policies of the Member States, the Budgetary Policy Committee set up by the Council Decision of 8 May 1964 (2) on cooperation between the competent government departments of Member States in the field of budgetary policy, and the Medium-term Economic Policy Committee set up by the Council Decision of 15 April 1964 (3) setting up a Medium-term Economic Policy Committee. The Committee shall, in particular: - assist in coordinating general economic policies; - examine and compare Member States' budgetary policies and the way they are being implemented; - prepare, in the light of all available information, the preliminary draft of the medium-term economic policy programme provided for under Article 6 of the Council Decision of 18 February 1974 (4) on the achievement of a high degree of convergence of the economic policies of the Member States of the European Community; - keep under review the medium-term economic policies of the Member States and examine whether they are compatible with the above programme; - analyse the development of the economies in order to discover the reasons for any divergence from the programme. Article 3 The Committee shall consist of four representatives of the Commission and four representatives of each Member State. The members of the Committee appointed by the Member States shall be selected from among persons who in their countries participate in the formulation of short- and medium-term economic policy. Article 4 The opinion of the Committee may be requested by the Council or by the Commission. Moreover, the Committee may, on its own initiative, deliver opinions or present reports whenever it considers this necessary for the proper fulfilment of its task. Article 5 The Committee may meet with a reduced composition for the purpose of dealing with specific problems (1)OJ No 31, 9.5.1960, p. 764/60. (2)OJ No 64, 22.4.1964, p. 1031/64. (3)OJ No 77, 21.5.1964, p. 1205/64. (4)See p. 16 of this Official Journal. in the fields of short-term economic policy, budgetary policy and medium-term economic policy. Article 6 Proceedings of the Committee shall be valid only if at least one member per delegation is present. Article 7 The Committee shall elect its officers, consisting of one chairman and three vice-chairmen, for a non-renewable term of two years beginning on 1 March 1974. It shall adopt its rules of procedure. The Secretariat of the Committee shall be provided by the Commission. Article 8 The following are hereby repealed: - the Council Decision of 9 March 1960 on coordination of the conjunctural policies of the Member States; - Council Decision of 15 April 1964 setting up a Medium-term Economic Policy Committee; - Council Decision of 8 May 1964 on cooperation between the competent government departments of Member States in the field of budgetary policy. Done at Brussels, 18 February 1974. For the Council The President H. SCHMIDT